Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Blaine et al. (US 2015/0347192 A1 – cited in the IDS) teaches techniques for scheduling threads in a computing system. The system has a global run queue includes multiple entries, each corresponding to one of a plurality of process priorities. A group run queue is identified based on the global run queue entry, where the group run queue includes multiple threads associated with of the processes. When the state of a thread changes from a waiting state to a runnable state, the thread is dequeued from the waiting queue and enqueued into one of the group run queues dependent upon its thread priority and the associated process.
CN103970596 A (cited in the IDS) teaches a process management method, which can intelligently manage the current running process by obtaining attribute information of the current running process, and determining, by using the preset determining rule, the running state information of the process according to the attribute information, and adjusting an optimization level of the process according to the determination result.

As to claims 1-20, the prior art of record does not teach or render obvious the limitations recited in claims 1, 8 and 15, when taken in the context of the claims as a whole, specific to adjusting a binding state between the primary process and each of the at least one secondary process and performing a priority adjustment for the primary process and each of the at least one secondary process between which are in the adjusted binding state according to the operation state of the primary process and the operation state of each of the at least secondary process.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
July 26, 2021